Case: 16-41030    Document: 00513980631   Page: 1   Date Filed: 05/04/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                                No. 16-41030
                                                                        Fifth Circuit

                                                                      FILED
                              Summary Calendar                     May 4, 2017
                                                                 Lyle W. Cayce
UNITED STATES OF AMERICA,                                             Clerk


                                          Plaintiff-Appellee
v.

CHRISTOPHER GUERRA,

                                          Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas


Before JONES, WIENER, and CLEMENT, Circuit Judges.
EDITH H. JONES, Circuit Judge:
       Defendant-Appellant Christopher Guerra pled guilty to illegally
transporting an undocumented alien within the United States and was
sentenced, within the guidelines, to 41 months of imprisonment followed by
three years of supervised release. As a special condition of his supervised
release, the district court ordered Guerra to participate in mental health and
drug treatment programs “as deemed necessary and approved by the probation
officer.”    On appeal, Guerra contends that such language impermissibly
delegated to the probation officer the court’s responsibility to determine
whether he must participate in mental health and drug treatment. Because
Guerra did not object to the challenged release conditions, we review them for
plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
    Case: 16-41030    Document: 00513980631     Page: 2   Date Filed: 05/04/2017


                                 No. 16-41030

      The imposition of supervised release conditions and terms “is a core
judicial function that may not be delegated.”       United States v. Franklin,
838 F.3d 564, 567-68 (5th Cir. 2016) (internal quotation marks and citations
omitted). However, providing appropriate treatment for prisoners with known
mental problems is also a core duty of judges. The PSR reflects that Guerra
reported a history of mental health treatment for “depression, anxiety, and
Post Traumatic Stress Disorder (PTSD)” as well as his past use of alcohol,
marijuana, and crack cocaine. The PSR also revealed past diagnoses of PTSD
and Antisocial Personality Disorder. Id. At sentencing, Guerra’s counsel
likewise pointed out his “mental health issues.” Adopting the PSR, the district
court imposed two relevant special conditions on Guerra’s supervised release.
First, the court “order[ed] that [Guerra] participate in a drug and[/]or alcohol
treatment program as deemed necessary and approved by the probation
officer.” Id. Second, the court “impose[d] a mental health condition, which
requires [Guerra] to participate in a mental health program as deemed
necessary and approved by the probation officer.”
      Clearly, based on this history and defense counsel’s representations to
the court, the judge intended that treatment be mandatory and left only the
details to the probation officer. Lest there be any doubt, we AFFIRM the
sentence as MODIFIED—mental health treatment including substance abuse
is imposed, details of treatment to be supervised by the probation office.
                                                    AFFIRMED as Modified.




                                       2